Citation Nr: 1439693	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  02-06 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to increased ratings for neurological impairment of the left upper extremity associated with the service-connected cervical spine disability, rated as 10 percent disabling prior to October 1, 2012, and 20 percent disabling thereafter.
 
2.  Entitlement to increased ratings for neurological impairment of the right upper extremity associated with the service-connected cervical spine disability, rated as 10 percent disabling prior to October 1, 2012, and 30 percent disabling thereafter.

3.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities prior to May 1, 2009.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from November 17, 1966, through March 20, 1979, and from March 21, 1979, through November 9, 1982; however, he is not eligible for compensation based on the second period of active service because he was discharged by reason of a general court martial. 

This case is currently before the Board of Veterans Appeals' (Board) on appeal of an October 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In a March 2009 decision, the Board denied the Veteran's claims of entitlement to separate compensable disability ratings for neurological impairment of the upper extremities associated with cervical radiculopathy and entitlement to a TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals For Veterans Claims (Court).  In a January 2011 memorandum decision, the Court vacated the Board's March 2009 decision and remanded the claims to the Board. 

In May 2010, the RO issued a rating decision awarding service connection for intervertebral disc syndrome (hereinafter referred to as neurological impairment) of both the left and right upper extremities, awarding a 10 percent rating for each, effective January 19, 2009, for the left upper extremity, and January 19, 2010, for the right upper extremity.  In January 2011, the Veteran submitted a statement indicating his dissatisfaction with the ratings assigned.  In October 2013, the RO issued a rating decision increasing the ratings for neurological impairment of both the left and right upper extremities, awarding a 20 percent rating for the left upper extremity, effective October 1, 2012, and a 30 percent rating for the right upper extremity, effective October 1, 2012.  In the aforementioned rating decision, the RO granted entitlement to a TDIU, effective March 1, 2010.  Most recently, in a July 2014 rating decision, the RO awarded the 10 percent rating for the right and left upper extremities effective February 22, 2001, and awarded a TDIU effective May 1, 2009.  Although the May 2010, October 2013 and July 2014 rating decisions effectuated a partial grant of the benefits sought on appeal, the Board notes that the Veteran has indicated continued disagreement with the ratings assigned and he has not been granted the maximum benefit allowed; thus, the claims are still active, to include consideration over the entire course of this longstanding claim and appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

When this case was most recently before the Board in December 2013, it was remanded for additional development. 

The record before the Board consists of the Veteran's electronic claims file known as Veteran's Benefits Management System (VBMS). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).


FINDINGS OF FACT

1.  The Veteran's neurological impairment of the left upper (non-dominant) extremity associated with the service-connected cervical spine disability was manifested by no more than mild incomplete paralysis of the median nerve prior to October 1, 2012, and no more than moderate incomplete paralysis of the median nerve thereafter.
 
2.  The Veteran's neurological impairment of the right upper (dominant) extremity associated with the service-connected cervical spine disability was manifested by no more than mild incomplete paralysis of the median nerve prior to October 1, 2012, and no more than moderate incomplete paralysis of the median nerve thereafter.

3.  The Veteran's service-connected disabilities were not sufficient by themselves at any time prior to May 1, 2009, to render him unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to October 1, 2012, or 20 percent thereafter, for neurological impairment of the left upper extremity associated with the service-connected cervical spine disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8515 (2013).
 
2.  The criteria for a rating in excess of 10 percent prior to October 1, 2012, or 30 percent thereafter, for neurological impairment of the right upper extremity associated with the service-connected cervical spine disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8515 (2013).

3.  The criteria for a TDIU were not met prior to May 1, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the Court has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the issues decided herein, the record reflects that the Veteran was provided all required notice in letters mailed in February 2008, February 2010, and March 2011.  Although the Veteran was not provided complete notice with respect to these claims until well after the October 2001 rating decision on appeal, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims, most recently via the June 2014 supplemental statement of the case.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

All appropriate development to obtain the Veteran's pertinent, available service treatment records (STRs) and post-service VA and private medical records has been completed.  Moreover, following the Board's October 2011 remand, the Veteran's Social Security Administration file was obtained and associated with the record.  The Veteran has also been afforded appropriate VA examinations, with additional opinions obtained to fully develop the record, most recently in May 2014.  The Veteran has not asserted, and the evidence of record does not show, that the disabilities at issue have increased significantly in severity since the most recent examinations.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claims.  The Board is also unaware of any such records.  Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran.  

The Board will now address the merits of these claims. 

II.  Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Disability Ratings - Left and Right Upper Extremities

A.  General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

B.  Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran filed a claim on February 22, 2001, in order to establish a separate service connected rating for his hands secondary to his already service-connected cervical spine disorder.  This appeal stems from the denial of that claim in the October 2001 rating decision.  The Veteran's right upper extremity neurological impairment is presently rated as 10 percent disabling from February 22, 2001, through September 2012, and 30 percent disabling from October 1, 2012, to the present.  The left upper extremity neurological impairment is rated as 10 percent disabling from February 22, 2001, through September 2012, and 20 percent disabling from October 1, 2012, to the present.  Both are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8515.

Under Diagnostic Code 8515, the presently assigned 10 percent evaluation is awarded with mild incomplete paralysis of the median nerve of either upper extremity.  Moderate incomplete paralysis of the median nerve of the major upper extremity is rated as 30 percent disabling.  Moderate incomplete paralysis of the median nerve of the minor upper extremity is rated as 20 percent disabling.  Severe incomplete paralysis of the median nerve of the major upper extremity is rated as 50 percent disabling, and severe incomplete paralysis of the minor upper extremity is rated as 40 percent disabling.

The Board notes that the medical evidence summarized below indicates that the Veteran's ulnar nerve is also involved in his right and left upper extremity neurological impairment.  Paralysis of the ulnar nerve is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8516.  Under Diagnostic Code 8516, the presently assigned 10 percent evaluation is awarded with mild incomplete paralysis of the ulnar nerve of either upper extremity.  Moderate incomplete paralysis of the ulnar nerve of the major upper extremity is rated as 30 percent disabling.  Moderate incomplete paralysis of the ulnar nerve of the minor upper extremity is rated as 20 percent disabling.  Severe incomplete paralysis of the major ulnar nerve is rated as 40 percent disabling, and severe incomplete paralysis of the minor ulnar nerve is rated as 30 percent disabling.

The medical evidence also indicates involvement of the long thoracic nerve in this case, which is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8519.  Mild incomplete paralysis of the long thoracic nerve of either extremity warrants a noncompensable rating.  Moderate incomplete paralysis warrants a 10 percent rating for either extremity, and severe incomplete paralysis warrants a 20 percent rating for either extremity.

The Board recognizes that additional, higher ratings are warranted with a showing of complete paralysis of any of the relevant peripheral nerves; however, the evidence of record does not show that the Veteran has experienced complete paralysis of any of the relevant nerves in this case at any time during the pendency of this claim.  Thus, this aspect of the relevant rating criteria will not be further discussed.

The term "incomplete paralysis" used in reference to evaluation of peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant. 38 C.F.R. § 4.69 (2013).  The VA examinations in this case confirm that the Veteran is right hand dominant.

A March 2001 VA neurosurgery note shows the Veteran's report of neck pain with pain and occasional numbness down to all fingers of both hands.  In April 2001, he underwent cervical myelogram.  A June 2001 VA clinical neurosurgery note shows that the Veteran reported radiating pain from his neck down his right arm and to his thumb, index, and middle fingers.  Cervical spondylosis with radiculopathy was confirmed as the ongoing diagnosis.  

In October 2001, the Veteran sought treatment and reported a worsening in symptoms.  He was noted as having right arm pain and burning for the prior three years with weakness and numbness, which was noted to affect his sleep.  Numbness and tingling were noted over the entire hand and medial forearm.  Physical examination revealed 5/5 strength in both upper extremities, but decreased sensation to pin prick over the right upper extremity.

The Veteran underwent a VA (QTC) examination in December 2001.  He again reported radiating pain in both arms.  As to functional impairment, the Veteran reported being capable of brushing his teeth, dressing himself, showering and cooking, but that he could no longer drive a car, shop, push a lawnmower, take out the trash or do any gardening, due to the pain in his neck, back and extremities.  The examiner noted that the upper extremity function was abnormal, although the Veteran did not demonstrate specific problems besides pain with movement against gravity in all areas.  Sensory and reflexes were within normal limits, but he was hypersensitive to sharpness in the upper extremities.  

April 2004 clinical notes confirm the ongoing report of pain in the back, neck and arms.  Pain assessment at that time was 4/10.  

A December 2005 neurosurgery consultation report shows that the Veteran reported intermittent pain radiating into predominantly the third digit of his right hand.  He reported that sleeping on the right side causes his entire arm to go numb.  Similar symptoms were reported on the left, although to a lesser degree.  Strength was 5/5 bilaterally, reflexes were symmetric, although there was diminished sensation noted along the third digit of the right hand only.  

An October 2006 clinical note reports the Veteran's history as including cervical arthritis with neuropathy in both upper extremities for which he has had multilevel fusion with poor results for relief of pain.

The Veteran underwent VA peripheral nerves examination in January 2007.  Physical examination at that time revealed motor strength that is equal bilaterally, with no muscular atrophy or weakness in either arm.  Sensory function testing was normal, but for decreased sensation to light touch.  Electromyography (EMG) and nerve conduction studies were performed in June 2004, and referenced in the January 2007 report.  EMG was abnormal, revealing diffuse sensory neuropathy in the left upper extremity; however, the report shows that due to the Veteran's elevated A1C levels, this could be due to diabetic neuropathy.  The study was noted as negative for cervical radiculopathy.  The 2007 VA examiner found, however, that the Veteran has some intermittent paresthesia secondary to his cervical spine disability.  A January 2007 clinical note shows that further EMG was not possible because the Veteran could not tolerate it.  The neurosurgery clinical note shows that the Veteran reported pain and numbness in some fingertips at that time.  The examining nurse practitioner noted that strength was 5/5 bilaterally, sensation was intact to soft tough, and grips were equal and strong.

On VA examination in August 2008, the Veteran reported ongoing pain in his upper extremities, which increases with activities, as well as with the use of a brace, but decreases with the use of medications.  The Veteran reported that if his right arm is raised up to shoulder level, he has tremors and shaking in his hands with numbness in his fingers.  He reported that he is, therefore, unable to shave.  Sensory examination at this time was noted as normal in all areas.  The Veteran's condition was noted to have a mild effect on all usual daily activities.  Cervical radiculopathy was noted as the diagnosis, but there was no further elaboration with specificity.  In a September 2008 addendum, however, a VA family nurse practitioner stated that while the evidence demonstrates degenerative joint disease of the cervical spine and shoulder, there was no cervical radiculopathy shown.

During an October 2009 physical, the Veteran reported intermittent paresthesias of the upper extremities, as well as waking with numbness of his hands.  Pain was noted to increase with bending, stooping and cold air.  Sensation was noted as intact.  The physician noted that there was no evidence of cervical radiculopathy.

In March 2010, the Veteran again underwent a VA (QTC) examination to determine the nature of any cervical radiculopathy present.  At that time, he reported constant pain in the neck that travels to the shoulders and arms.  The Veteran characterized the pain as severe, exacerbated by physical activity and sleep.  He reported an ability to function during episodes of pain with medication.  Neurological examination revealed right and left upper extremity biceps jerk 2+ (normal) and triceps jerk 2+ (normal).  The examiner noted that the Veteran's symptoms were that of cervical intervertebral disc syndrome, affecting the peripheral long thoracic nerve and median nerve.  On the basis of this examination, the examiner changed the diagnosis from cervical arthritis with bilateral radiculopathy to status post cervical fusion with residual scar, with a separate diagnosis of intervertebral disc syndrome affecting the long thoracic and median nerves on both the right and left sides of the body.

In November 2010, the Veteran sought treatment due to neck pain, which radiated to the left posterior elbow.  He reported numbness in both hands, left greater than right, which had worsened over the prior four to five months.  Physical examination revealed sensation to cold and decreased sensation to light touch for both hands.  In December 2010, the Veteran was initially evaluated for occupational therapy, at which time he reported pain beginning in the left elbow and shooting to the 4th and 5th digits of the left hand.  He also reported numbness/paresthesias in the left hand.   A January 2011 VA occupational therapy note shows the Veteran's report of continuing periodic pain in the left upper extremity, but without numbness.  The goal was identified as decreasing the pain.

The Veteran was again afforded a VA (QTC) examination related to his upper extremities in April 2011.  Neurological examination of both upper extremities revealed normal motor function and normal reflexes.  However, the examiner noted that cervical spine sensory function was impaired.  No motor weakness was present, but there was sensory deficit of the distal forearms, ulnar side of the ring fingers, and both little fingers.  The examiner noted these as signs of cervical intervertebral disc syndrome affecting the ulnar nerve on both sides of the body.  The examiner noted that this condition has a mild to moderate effect on the Veteran's usual occupation.  In an October 2011 QTC examination particular to the Veteran's right upper extremities, he reported constant neck pain that travels to his back, right arm, and leg.  His pain was characterized as severe, and increasing with physical activity, relieved with rest.  The Veteran reported numbness in his right arm, difficulty walking, pain with riding long distances, difficulty shaving due to his shaking right arm, and difficulty sleeping.  Neurological examination was essentially identical to that reported at the time of the April 2011 examination.

In a May 2014 opinion by the same examiner who conducted the April 2013 VA examination, discussed below, it was determined that since February 2001, when the Veteran submitted his claim for benefits, it is at least as likely as not that he had upper extremity symptoms attributable to his cervical radiculopathy, manifested as "incomplete paralysis" and characterized as mild, bilaterally.  

Based on the evidence, the Board concludes that ratings greater than 10 percent are not warranted for the Veteran's service-connected left and right upper extremity neurological impairment prior to October 1, 2012.  The evidence does not show more than mild incomplete paralysis of the right and left median or ulnar nerves at any time between February 22, 2001, and October 1, 2012.  Although the Veteran complained of considerable functional limitations, on VA examination, strength was consistently normal, as was reflex, and the sensory examination was indicative of mild impairment throughout this period of time.  Moreover, a competent medical examiner in May 2014 reviewed the evidence of record and indicated that the evidence shows mild incomplete paralysis of the upper extremity nerves throughout this period of the appeal.  In sum, the symptomatology comports with a finding of no more than mild incomplete paralysis of the Veteran's right and left median nerves prior to October 1, 2012.

With respect to the period beginning October 1, 2012, on a VA examination in October 2012, the Veteran reported constant pain in both upper extremities, severe on the right and moderate on the left.  Paresthesias were noted as severe on the right and moderate on the left.  Muscle strength and grip were both normal and there was no muscle atrophy.  Reflexes were also normal, as was the sensory examination.  The examiner deemed the Veteran's disability to represent moderate incomplete paralysis of both the median nerve and the long thoracic nerve on both the right and left.  The examiner noted that 2009 EMG findings were normal, bilaterally.  Following this examination, the RO awarded 20 and 30 percent disability ratings for the neurological impairment of the left and right upper extremities, respectively, under Diagnostic Code 8515.  Under the relevant rating criteria, for a rating in excess of what is presently assigned for this period, the evidence must show that the incomplete paralysis more nearly approximated severe incomplete paralysis of either the ulnar or median nerve.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8515 and 8516.  No such showing is evident in the October 2012 VA examination report.

On VA examination in April 2013, the Veteran reported intermittent moderate pain, paresthesias and numbness, bilaterally.  Muscle strength and reflexes were normal, although sensory examination was abnormal.  The Veteran had decreased sensation in the inner/outer forearm on the left, and decreased sensation of the fingers, bilaterally.  The examiner also noted decreased vibration sense of the left index finger.  Phalen's sign and Tinel's sign testing of the median nerve was negative.  The examiner noted mild incomplete paralysis of the median nerve on the right, with normal median nerve on the left, as well as mild incomplete paralysis of the ulnar nerve, bilaterally.  The examiner concluded that the severity and manifestations of the Veteran's right and left upper extremity neurologic impairment varied as the severity of the Veteran's cervical spine disability varied, but has been present throughout the period of appeal.  

In January 2014, the Veteran was contemplating a hernia surgery, and a pre-operative anesthesia note shows he volunteered information related to his upper extremities.  He reported an increase in paresthesia in both upper extremities that has been progressively worsening to the point that he is not able to sleep or even lay supine.  The record shows that he did not have surgery, due to a reoccurrence of his prostate cancer.

Based on the evidence, the Board concludes that ratings greater than 20 percent and 30 percent for the left upper extremity and right upper extremity, respectively, are not warranted for the period beginning October 1, 2012.  While ongoing functional impairment was described by the Veteran, the October 2012 VA examiner specifically described the manifestations of the Veteran's neurological impairment as indicative of moderate incomplete paralysis of the median nerve and the long thoracic nerve on both the right and left.  There are no findings in either the VA examination reports, or the clinical records, of impairment that more nearly approximates severe incomplete paralysis of the median, ulnar, or long thoracic nerve at any time during the pendency of the claims.  An increased rating is, therefore, not warranted.

IV.  TDIU

The Veteran is in receipt of a TDIU from May 1, 2009, to the present.  He filed his claim for a TDIU, however, in November 1999, which was denied by way of the October 2001 rating decision under appeal.  Thus, the question remains whether he is entitled to a TDIU prior to May 1, 2009.

Initially, the Board recognizes that the Veteran was in receipt of a 100 percent disability rating for his service-connected prostate cancer from July 3, 2007, until March 1, 2010.  As a result of the perception of there being no additional benefits available to the Veteran, it has been the past practice of VA to dismiss a claim of TDIU as being moot during a period when a 100 percent scheduler rating is assigned.  Much of this action was based on VAOGCPREC 6-99, which addressed questions related to whether a claim for a TDIU may be considered when a scheduler 100 percent rating is already in effect for one or more service-connected disabilities.  However, in view of the Court's decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which takes a position contrary to the one reached in the VA General Counsel precedent opinion, the General Counsel has since taken action to withdraw the prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognized that a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VAOGCPREC 6-99.  In light of the foregoing, the Board finds the TDIU claim remains under appeal during the period in which the Veteran was receiving a 100 percent rating for his prostate cancer.  Thus, the question remains whether a TDIU is warranted at any time prior to May 1, 2009.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2013). 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a). 

A TDIU may be assigned where the schedular rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a). 

Pursuant to 38 C.F.R. § 4.16(b) , when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extra-schedular consideration in accordance with 38 C.F.R. § 3.321.  For a veteran to prevail on a claim for TDIU on an extra-schedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

Prior to July 3, 2007, the Veteran did not meet the scheduler criteria for a TDIU.  At the time of his 1999 claim, he had three service-connected disabilities:  cervical arthritis with bilateral radiculopathy, rated as 20 percent disabling; musculoskeletal chest pain, rated as 10 percent disabling; and post herpetic neuritis of the left chest, rated as 10 percent disabling.  The combined rating for the service-connected disabilities was 40 percent.  With the assignment of separate ratings for his right and left upper extremity neurological impairment at 10 percent each, effective February 22, 2001, the Veteran's combined rating rose to 50 percent.  However, at no time prior to July 3, 2007, did the Veteran have a single disability rated at 60 percent or more, or a combined rating for the service-connected disabilities of  70 percent or more with at least one service-connected disability rated as 40 percent disabling.  Thus, he did not meet the minimum schedular criteria for a TDIU prior to July 3, 2007.  Effective on that date, however, his 100 percent rating for prostate cancer does warrant a scheduler TDIU provided the evidence establishes that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  Thus, the first question in both instances is whether the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation at any time prior to May 1, 2009.

In this case, it does not appear that the Veteran is in fact unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  The Veteran has reported only intermittent employment since approximately 1985.  His usual occupation was as a forklift operator.  However, again, unemployment in and of itself is not a finding of unemployability.  The evidence must establish that the service-connected disabilities rendered him unable to secure and follow a substantially gainfully occupation.

In June 2001, during a VA neurosurgery evaluation, the Veteran, while reporting on lumbar and cervical spine symptoms, noted that he had stopped working 1.5 months prior.  The Veteran was noted as not employed at the time of his December 2001 VA examination.

A January 2007 VA orthopedic examination related to the Veteran's spine disability noted the longstanding unemployment by the Veteran, with an indication that he would be limited to sedentary employment due to his spine disabilities.

On VA examination in August 2008, the Veteran reported intermittent employment since 1985, with employment as recent as one year prior to the examination, but no employment at the time of examination.  

In May 2014, a VA examiner that had previously examined the Veteran submitted an opinion relating to the Veteran's onset of unemployability.  This examiner indicated that the Veteran's service-connected disabilities became so severe as to render him unemployable in or around May 2009.  The rationale for this opinion was that the Veteran's use of the medication, Gabapentin, was causing drowsiness, as evidenced by clinical records in May 2009.  He had been on Gabapentin in lower doses since December 2005, but without mention of sedation or drowsiness.  A higher dosage was implemented around May 2009.  The examiner went on to explain that prior to this time, the Veteran would have required work restrictions to successfully obtain and maintain employment, but driving to and from work and performing sedentary employment should have been possible, so long as the Veteran was able to take bathroom breaks as needed for his urinary condition status post prostate cancer treatment.  After May 2009, however, given the sedating effect of the higher dose Gabapentin in combination with the other known issues related to the Veteran's service-connected  conditions (limitations on heavy duty due to his cervical spine condition), transporting himself to and from work and remaining productive throughout the day would have become limiting with even sedentary employment.

The Board acknowledges, consistent with the clinical records and VA examination reports, that the Veteran's service-connected disabilities preclude certain types of activity to mild to moderate degrees.  However, the Veteran was consistently described as unemployed, yet suitable for employment in a sedentary position, such as entry level clerical work, with certain accommodations, up until May 2009.  There is no indication in the record that at any time, either before or after July 3, 2007, the Veteran was unable to secure and maintain a substantially gainful occupation as a result of service-connected disabilities.  No medical professional has opined that the Veteran's service-connected disabilities rendered him unable to obtain or maintain substantially gainful employment consistent with his education and occupational background at any time prior to May 1, 2009.  Again, a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361.  While the Board acknowledges that the Veteran has not maintained steady employment since 1985, to the extent that he urges it is due to his service-connected disabilities, the fact that he is unemployed or has difficulty obtaining employment is not enough.  Here, the evidence, to include the 2014 opinion from a competent VA examiner, demonstrates that the Veteran's service connected disabilities were not sufficient to render him unemployable prior to May 1, 2009.  Accordingly, the Board must also conclude that a TDIU is not warranted at any time prior to May 1, 2009, and referral of the TDIU claim for extra-schedular consideration prior to July 3, 2007, is not in order.

V.  Additional Considerations - All Claims

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating under any applicable diagnostic code for the disability ratings determined above.  

Consideration has been given to assigning further staged rating for the disabilities decided herein; however, at no time during the period in question has either disability warranted more than the assigned ratings, so additional staging of the ratings assigned is not warranted for these claims.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disabilities, as discussed above, are contemplated by the schedular criteria.  There is no indication in the record that the average industrial impairment from either disability or from the disabilities in combination would be in excess of that contemplated by the assigned ratings.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 


							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a rating in excess of 10 percent prior to October 1, 2012, and a rating in excess of 20 percent thereafter, for neurological impairment of the left upper extremity associated with the service-connected cervical spine disability is denied.

Entitlement to a rating in excess of 10 percent prior to October 1, 2012, and a rating in excess of 30 percent thereafter, for neurological impairment of the right upper extremity associated with the service-connected cervical spine disability is denied.

Entitlement to a TDIU prior to May 1, 2009, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


